Title: To Thomas Jefferson from Robert Smith, 30 January 1809
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Jan. 30. 1809—
                  
                  I will wait on for you tomorrow to know your determination as to the service of the frigate Chesepeek—She is completely prepared for any service—
                  Respecty
                  
                     Rt Smith 
                     
                  
               